DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2020 has been entered.

Status of Claims
	Claims 18 and 22 have been amended.  Claims 1-11 and 18-25 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The cited prior primary references did not address filling capillaries with barium/gelatin.  New grounds for rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131).
The instant claims are directed to a method comprising: 
placing a live subject under anesthesia or sedation; 
placing and securing a first intravenous (IV) catheter and a second IV catheter at opposite ends of a vessel in the body of said subject; 

flushing isotonic fluid through the vascular system; 
infusing a radiopaque composition comprising: an opacifying agent; an aqueous gelatinous substance into said first IV catheter at a temperature of 40 degrees Celsius or greater until said subject is fully perfused with said radiopaque composition; and waiting a time interval for said radiopaque composition to cool and form a solid gel to fill the capillaries.
Langheinrich teaches evaluation of the feasibility of micro-CT for analysis of the lung fine structure and its alterations during pathophysiologic events.  Rats were preanesthetized with inhaled 2.0-vol% enflurane; general anesthesia was then induced with urethane administered intramuscularly, and the rats underwent preparatory surgery. The anesthetized animals were all placed in the same vertical plane. The trachea was intubated to support spontaneous breathing. The right external jugular vein was cannulated for administration of endotoxin, volume replacement, and administration of contrast agent. Two groups of rats were allocated for micro-CT analysis. Animals in the endotoxin group were infused with 0.5 mg/kg of lipopolysaccharide in 1.0 mL of physiologic saline during 80 minutes (the beginning of the infusion was referred to as t = 0). The other group (the control group, n  5) received an equal amount of physiologic saline. After the end of the lipopolysaccharide or saline infusion, all animals underwent volume replacement with 1.0 mL/kg/hr of physiologic saline until the end of the observation period. After 180 minutes and before the administration of a contrast agent, a left lateral abdominal incision was made, and a segment of the small intestine was contrast medium described below reached the microcirculation at the level of the capillaries in vivo. The technical aspects of intravital microscopy were recently described elsewhere. After the rats were placed on the microscope stage, a contrast agent—a barium sulfate–gelatin-thymol (BSGT) mixture consisting of 500 mL of barium sulfate (Micropaque; Guerbet, Sulzbach, Germany), 42 g of gelatin (Merck, Darmstadt, Germany), and 15 g of thymol (Merck)—was heated to 37°C and infused via the right jugular vein with constant pressure. With the beginning of infusion, the right or the left carotid artery was dissected, leading to exsanguination, replacement of nearly the entire blood volume by the contrast medium, and death. As soon as the BSGT mixture was detected in the mesenteric arteriolar branches, capillaries, and postcapillary venules (Fig 1), infusion was stopped. Intravital microscopy was performed and its results were analyzed by two experienced angiologists. After the animals’ bodies were cooled in a refrigerator, the lungs were harvested from the chest and immediately scanned with micro-CT (page 166-7).
Langheinrich teaches that gelatin was heated to 37 C, rather than at least 40 C, as claimed.  
Lister teaches vascular radiograph compositions comprising barium/gelatin.  The solution was found to reach fairly small vessels and on cooling and later fixing stayed within the vessels.  The solution was radiopaque and could be identified visually during 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the temperature of the barium/gelatin composition when performing Langheinrich’s method when the teaching of Langheinrich is taken in view of Lister.  While Langheinrich’s barium/gelatin composition was heated to 37 C, one would have been motivated to provide the formulation at a temperature of at least 40 C, with a reasonable expectation of success, because Lister teaches that gelatin/barium mixture was freely liquid at 47 C.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 1-4, 8, 9 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131), in further view of Saunders (Nature, 1957, 4598, p. 1353).

With regard to claim 1, Langheinrich does not specifically identify the barium particle size.
In the instant case, the Saunders reference is included to show that Micropaque inherently has a particle size within the claimed range.  See column 1, page 1353,  showing that fine-contrast media has a particle size 0.1-0.5 micron (for example, ‘Thorotrast, ‘Micropaque’).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the particle size of the inorganic opacifying agent in Langheinrich is less than 40 microns when the teaching of Langheinrich is taken in view of Saunders, as Saunders shows that Micropaque as applied by Langheinrich has a particle size of 0.1-0.5 micron.  Further, the amount of gelatin present in Langheinrich corresponds to approximately 7%.  With regard to claims 2-3, it would have been obvious to one of ordinary skill in the art to modify the gelatin and barium concentrations in the methods of Langheinrich as a matter of routine optimization of barium/gelatin composition for evaluating intravascular infusion.  One would have been motivated to do so, with a reasonable expectation of success in doing so, because both Langheinrich and Lister teach varying amounts of barium/gelatin to be suitable in radiopaque barium/gelatin vascular studies.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 1-5, 8-11 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131), in further view of Saunders (Nature, 1957, 4598, p. 1353) and Hales (Yale Journal of Biology and Medicine, 1971, page 257).
The rejection over Langheinrich in view of Lister and Saunders is applied as above.
It would have been further obvious to incorporate a dye and/or formalin when the teaching of Langheinrich is taken in view of Hales.  Hales teaches pigmented gelatin mass for vascular injection.  Formalin may be added to the gelatin (page 262). Various pigments are incorporated for visualization (page 259).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a dye (pigment) and formalin in the gelatin/barium compositions taught by Langheinrich.  For example, Langheinrich teaches thymol.  One would have been motivated to do so, with a reasonable expectation of success, because Hales teaches that doing so allows visualization of the gelatin mass.  It would have been further obvious to incorporate formalin in order to adjust solidification time, as shown by Hales (pages 259+).  With regard to claims 5 and 10, Carr further teaches buffered .

Claim 1-11 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131), in further view of Saunders (Nature, 1957, 4598, p. 1353), Hales (Yale Journal of Biology and Medicine, 1971, page 257) and Ruberti (US 2010/0063174).
The rejection over Langheinrich in view of Lister, Saunders and Carr is applied as above.  
With regard to claims 6 and 7, it would have been further obvious to incorporate silver nitrate and or iodide in the gel compositions.
Ruberti teaches a radiopaque substance is added to hydrogel to increase its visibility in procedures performed or evaluated using diagnostic radiology techniques such as fluoroscopy, CT or other x-ray techniques.  Suitable radiopacifer compounds include inorganic or organic compounds containing barium, bismuth, bromine, iodine, iodide, silver, tantalum, thorium, titanium, tungsten, zirconium, and combinations thereof.  Exemplary inorganic radiopacifer compounds include barium sulfate, bismuth oxide, bismuth oxychloride, bismuth subcarbonate, bismuth subnitrate, bismuth trioxide, silver iodide, thorium oxide, titanium oxide, zirconium oxide and mixtures thereof.  Exemplary organic radiopacifer compounds include diatrizoates, such as diatrizoate sodium and diatrizoate meglumine, iodinated organic compounds such as iobenzamic acid, iocarmic acid, iocetamic acid, iodipamide, iodixanol, iohexyl, iopromide, iopamidol, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute iodine as a functionally equivalent radiopaque material in the compositions of Langheinrich.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted radiopaque components and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known radiopaque component for another, and the results of the substitution would have been predictable, that is a radiopaque gelatin composition for vascular imaging.  Further, one could have readily incorporated silver nitrate with the gelatin composition because Ruberti teaches that it can be used to precipitating radiopaque particles (e.g. iodide) in situ within the hydrogel.

Conclusions
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618